 



Amendment No. 1 to Agreement and Plan of Merger

 

This Amendment No. 1 to Agreement and Plan of Merger (the “Amendment”) is made
as of May 23, 2013 by and among ALMAH, INC., a Nevada corporation (“Parent”),
ARCH Acquisition Corporation, a Massachusetts corporation (“Acquisition Corp.”)
and ARCH THERAPEUTICS, INC., a Massachusetts corporation (the “Company”).

 

Recitals

 

Whereas, Parent, Acquisition Corp. and the Company are parties to that certain
Agreement and Plan of Merger, dated May 10, 2013 (the “Merger Agreement”),
pursuant to which Acquisition Corp. will merge with and into the Company, and
the Company will become a direct, wholly-owned subsidiary of Parent;

 

Whereas, Section 10.15 of the Merger Agreement provides, in relevant part, that
the Merger Agreement may be amended solely by a writing executed and delivered
by each of the parties thereto; and

 

WHEREAS, in accordance with Section 10.15 of the Merger Agreement, the parties
hereto hereby desire to amend certain provisions of the Merger Agreement as set
forth in in this Amendment.

 

Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the foregoing recitals
and the mutual promises and covenants set forth herein, the parties hereto agree
as follows:

 

1.1 Definitions; Construction. Capitalized terms used and not otherwise defined
in this Amendment shall have the meanings given to them in the Merger Agreement.
References in the Merger Agreement (including references to the Merger Agreement
as amended and modified) to the “Agreement” (and indirect references such as
“hereunder”, “hereby”, “herein” and “hereof”) shall be deemed to refer to the
Merger Agreement as amended and modified by this Amendment.

 

1.2 Amendment. Section 7.01(h) of the Merger Agreement is hereby amended and
restated to read in full as follows:

 

(h) The number of dissenting Stockholders for which demands for an appraisal
thereof have not been withdrawn or for which the holders thereof have not failed
to perfect or otherwise waive or lost appraisal rights under the applicable
provisions of the MBCA shall not exceed two and one-half percent (2.5%) of the
issued and outstanding shares of Company Stock.

 

1.3 Governing Law. This Amendment shall be governed by and construed and
enforced in accordance with the internal laws of the State of Nevada without
regard to principles of conflicts of laws.

 



 

 

 

 

1.4 Counterparts. This Amendment may be executed in one or more counterparts,
with the same effect as if all parties had signed the same document. Each such
counterpart shall be an original, but all such counterparts together shall
constitute a single amendatory instrument. This Amendment shall become effective
when each party to this Amendment will have received counterparts signed by all
of the other parties. This Amendment, to the extent a signed version hereof or
signature hereto is delivered by means of a facsimile machine or electronic mail
(any such delivery, an “Electronic Delivery”), shall be treated in all manner
and respects as an original agreement or instrument and shall be considered to
have the same binding legal effect as if it were the original signed version
thereof delivered in person. At the request of any party hereto, each other
party hereto shall re-execute original forms hereof and deliver them in person
to all other parties. No party hereto shall raise the use of Electronic Delivery
to deliver a signature or the fact that any signature or agreement or instrument
was transmitted or communicated through the use of Electronic Delivery as a
defense to the formation of a contract, and each such party forever waives any
such defense, except to the extent such defense related to lack of authenticity.

 

1.5 Miscellaneous. Except as expressly set forth in this Amendment, all of the
terms and provisions of the Merger Agreement shall remain unchanged, unmodified
and in full force and effect, and the Merger Agreement shall be read together
and construed with this Amendment. This Amendment, together with the Merger
Agreement as amended by this Amendment, shall supersede and replace any prior
agreement or arrangement between the parties hereto relating to the subject
matter hereof.

 

 

 

[Remainder of Page Intentionally Left Blank]

 

 

2

 



 

In Witness Whereof, the parties have executed this Amendment as of the date
first above written.



 

 

PARENT:

ALMAH, INC.

      By:  /s/ Terrence W. Norchi     Name: Terrence W. Norchi     Title:
President and CEO

 

 

ACQUISITION CORP.:

ARCH Acquisition Corporation

      By:  /s/ Terrence W. Norchi     Name: Terrence W. Norchi     Title:
President and CEO

 

 

THE COMPANY:

ARCH THERAPEUTICS, INC.

      By:  /s/ Terrence W. Norchi     Name: Terrence W. Norchi     Title:
President and CEO

 

 

 



[Signature Page to Amendment No. 1 to Agreement and Plan of Merger]

 





 

